Citation Nr: 1633608	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-11 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for residuals of shell fragment wound of the left middle finger. 

3.  Entitlement to a compensable rating for hypertrophic rhinitis.       


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to August 1953. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of PTSD or any other acquired psychiatric disorder. 

2.  The Veteran's service-connected residuals of shell fragment wound of the left middle finger manifests with retained metallic fragments causing limitation of flexion of the long finger to less than one inch from the proximal palm crease with full extension and slight loss of grip strength; the level of impairment is less than what would exist by amputation of more than one-half of the metacarpal bone.

3.  The Veteran's hypertrophic rhinitis manifests with less than 50 percent blockage on either side without polyps. 

4.  The impairment from the service-connected disabilities on appeal, individually or in combination, does not preclude all forms of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

2.  The criteria for a rating in excess of 10 percent for residuals of shell fragment wound of the left middle finger are not met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5154, 5229 (2015).  

3.  The criteria for a compensable rating for hypertrophic rhinitis have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.2, 4.3, 4.7, 4.16, 4.97, Diagnostic Code 6522 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The RO provided notice in June 2012 that met the requirements including all criteria and necessary evidence to substantiate a claim for PTSD and the methods for assigning a rating and effective date for a more severe service-connected disability.  

VA obtained the Veteran's service treatment records, post-service VA treatment records, and the results of several June 2012 VA examinations and an opinion.                      Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection for PTSD

The Veteran served as a U.S. Army infantryman with combat service in Korea.  He was awarded the Combat Infantryman's Badge and Purple Heart Medal.  The Veteran contended during a VA mental health examination that he experiences PTSD caused by his combat experiences including a mortar fragment wound to his left middle finger. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  PTSD is not a psychosis as defined in 38 C.F.R. § 3.384 (2015) and is not considered a chronic disability for this purpose.  

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Provisions of law relevant to combat or fear of hostile military or terrorist activity are applicable because the Veteran did serve in a combat, hostile, or terrorist threat environment.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1).

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  When a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with DSM-5.  38 C.F.R. 
§ 4.125(a); see 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Although this appeal was certified to the Board in September 2015, the only mental health examination of record was performed in June 2012 when the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiner at that time.  

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir., 2007).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service personnel and treatment records show that the Veteran was in ground combat and received a mortar fragment wound to the left middle finger.  Residuals of this wound are service-connected.  Therefore, the Board finds that the Veteran was in combat and did experience traumatic events that involved actual or threatened death or serious injury.  Service treatment records and post service VA treatment records from February 2000 to April 2010 are silent for any symptoms, diagnoses, or treatment for a mental health disorder.  

In June 2012, a VA psychiatrist noted a review of the claims file and acknowledged the Veteran's combat action and left finger wound and the Veteran's report of having to sleep "weatherproof" during attacks, which was not clearly explained.  The psychiatrist noted that after service, the Veteran married and had several children and worked for 24 years as a ground lineman for an energy authority.  The psychiatrist noted that the Veteran had no history of symptoms or treatment at VA or any other institutions.  He had no history of legal problems or behavioral disturbances or use of illegal substances or prescribed pharmacotherapy.  On examination, the psychiatrist noted that the Veteran was exposed to traumatic events in combat but that they were not persistently reexperienced.  There were no symptoms of avoidance of stimuli, numbing of responsiveness, or persistent symptoms of increased arousal.  The psychiatrist found that the Veteran did not present any of 30 possible symptoms associated with PTSD or other mental health disorders.  The psychiatrist found that the Veteran had no mental disorder history and no diagnosis of any current psychiatric disorder.  

The Board finds that service connection for an acquired psychiatric disorder including PTSD is not warranted.  The Veteran is competent and credible to report his experiences and his observable symptoms and behaviors.  Although the Veteran did experience combat events including his own injury and likely the deaths or severe injuries to fellow and enemy soldiers, he did not report any current abnormal symptoms or behavior to adjudicators or medical examiners.  The Board places greatest probative weight on the evaluation of the VA psychiatrist in June 2012 and notes that these observations and analysis would not be different under the revised standards in DSM-5.  There is no competent evidence of a current psychiatric disability; therefore, the first element of service connection is not met.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

The Veteran contended that his residuals of shell fragment wound to the left middle finger with retained metallic fragments and his rhinitis are more severe than are contemplated by the current ratings. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  
38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Middle Finger

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca, at 206.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).   As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 2016 WL 3591858 (July 16, 2016).  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In January 1966, the RO granted service connection for residuals of a shell fragment wound to the dorsal aspect of the left middle finger for treatment purposes only.  VA treatment records showed that there were some retained metal fragments but no functional deficits.  In October 1983, the RO assigned a noncompensable rating.  In August 1994, the RO granted a 10 percent rating based on a recent VA examination that showed loss of strength and range of motion of the left middle finger.  The Board affirmed the rating in October 1998, and the RO continued the rating in an April 2010 decision.  

The RO received the Veteran's claim for an increased rating in November 2011.  In addition to reporting an increase in disability, the Veteran contended that several service and nonservice-connected disabilities caused him to be unemployable.   

The Veteran's left middle finger is currently evaluated by analogy under Diagnostic Code 5226, which pertains to ankylosis of the middle finger.  As noted below, since the finger in question has a range of motion, ankylosis is not shown on examination and increased ratings based on this Diagnostic Code are not appropriate.  

Limitation of motion of the middle or long finger warrants a noncompensable rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is afforded for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  There is no higher schedular rating.  

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68.  Amputation of the middle finger of the major or minor hand, without metacarpal resection, at the proximal interphalangeal joint, or proximal thereto, is assigned a 10 percent rating.  Amputation of the middle finger of the major or minor hand, with metacarpal resection (more than one-half the bone lost) is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  Therefore, an increased rating would be available where the Veteran's disability more nearly approximated the criteria for amputation of the middle finger of the minor hand as described.

In June 2012, a VA physician noted a review of the claims file, the previous award of service connection for residuals of shell fragment wound of the left middle finger with retained metallic fragments, and noted that the Veteran was right handed.  The Veteran reported that the disability was "unstable" with flare-up pain and additional limitations on range of motion of the left middle finger.  On examination, the physician noted tenderness on palpation but no swelling, deformity, or muscle atrophy.  The Veteran was able to oppose the left long finger to the thumb with no gap.  Flexion of the long fingertip to the proximal transverse crease of the palm was to a gap of less than one inch with pain at the limit of flexion.  There was no limitation in extension.  Although the physician indicated that there was additional limitation on repetitive flexion, it did not exceed a one inch gap.  There was a slight loss of hand grip strength with active movement against some resistance.   The physician noted some scars that were not painful, unstable, or greater than six square inches in area.  The physician also examined the right hand in comparison and found no limitation of motion or loss of strength or function.  The physician noted that left middle finger function was greater than what would be provided by an amputation and placement of prosthesis, and that the Veteran would be limited in his performance of manual labor but not in sedentary jobs in which manual labor is not required.  

The Board finds that a rating in excess of 10 percent for residuals of shell fragment wound with retained metallic fragments of the left middle finger is not warranted at any time during the period of time covered by the appeal.  The Veteran is competent and credible to report limitation of motion with pain as it is consistent with the clinical examination.  Although the examination is now four years old, the Veteran has not reported any further increase in severity.  There is motion so that criteria for ankylosis are not applicable.  The examination was not performed during a flare-up; but even if limitation of motion and functional dexterity and grip strength was to be more severe during the weekly flare-ups, the current 10 percent rating remains the highest schedular rating available.   Notably, the Veteran has not reported difficulty with common functions such as holding utensils, cups, or common tools, handwriting, using a key, or driving and automobile.  The Board also finds that the principles articulated in Correia are satisfied because both hands were examined and grip strength was measured against resistance.  Passive motion was not specifically measured, but it is reasonable that assisted motion would be less limiting than active motion in this case.  Thus, the failure to measure passive motion is harmless error.  

Finally, the physician noted, and the Board concurs, that demonstrated motion and grip strength have greater functionality than would be possible after an amputation of more than half the finger bone removed, even with the use of prosthesis.  The Veteran is currently receiving the highest available rating for his disability.  A rating greater than 10 percent may not be assigned for his disability, as a greater rating would be contrary to the amputation rule.    

Rhinitis

Service treatment records show that the Veteran was diagnosed and treated on several occasions for rhinitis, upper respiratory infections, and tonsillitis.  In an August 1953 discharge physical examination, the Veteran reported "nose trouble" manifested by shortness of breath in the right nostril.  In January 1966, the RO granted service connection for hypertrophic rhinitis for treatment purposes.  In October 1983, the RO acknowledged the award of service connection and assigned a noncompensable rating.  The RO received the Veteran's claim for an increased rating in November 2011. 

The Veteran's hypertrophic rhinitis has been rated by analogy to allergic or vasomotor rhinitis which warrants a 10 percent rating when there are no polyps but there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when there are nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  As there is no competent evidence of bacterial or granulomatous rhinitis, diagnostic codes for these forms of rhinitis are not applicable.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.

In June 2012, a VA physician noted a review of the claims file and the previous diagnoses and service connection for hypertrophic rhinitis and chronic tonsillitis.  The Veteran reported that his rhinitis was intermittent with remissions and that his tonsillitis was "stable."  The Veteran did not describe his symptoms during intermittent exacerbations.   On examination, the physician noted no polyps or obstructions greater than 50 percent on either side.  There was no clinical evidence of tonsillitis.  The physician noted that the intermittent hypertrophic rhinitis had no limitations on ability to perform either physically demanding or sedentary occupations.  

The Board finds that a compensable rating for hypertrophic rhinitis is not warranted at any time during the period of the appeal.  The Veteran has not provided lay evidence of any nasal symptoms including under exacerbating episodes or that any such symptoms have become more severe since the June 2012 examination.  The only relevant evidence of record is this examination in which no polyps or obstructions greater than 50 percent were observed on either side.  Therefore, the schedular criteria for a compensable rating are not met.  

Extra-schedular Consideration

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected residuals of shell fragment wound to the left middle finger and hypertrophic rhinitis results in a unique disability that is not addressed by the rating criteria.  

Specifically, the disability picture is addressed and compensated within the framework of the established schedular standards.  The standards address functional capacity of the hand including under conditions of pain and tenderness and breathing obstruction due to intermittent inflammation.  Thus, there is no basis for referral of the case for consideration of an extra-schedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). However, in this case, there is no additional combined left middle finger and rhinitis impairment that has not been attributed to each specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Unemployability

 Consideration of a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran contended in his November 2011 claim that all his service-connected disabilities combined to prevent him from substantially gainful employment.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  Here, the Veteran has been awarded service-connection for the left middle finger, rated as 10 percent disabling, and for rhinitis and tonsillitis, both rated as noncompensable.  Therefore, the statutory criteria are not met. 

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.

The records show that the Veteran was an Army corporal, suggesting some leadership experience, and was successfully employed by an energy regulator for more than two decades.  The Veteran worked with the limitations imposed by his service-connected disabilities with the same disability ratings.  Even if this work was entirely heavy physical labor, the length of his employment suggests some level of knowledge of work planning, timely transportation and arrival on the job, ability to follow instructions, and management of materials and tools.  These are all skills applicable to less demanding jobs in the same field such as planner, dispatcher, supply clerk, and vehicle operator.  As noted above, the impairment caused by his service-connected left middle finger, rhinitis, and tonsillitis were evaluated in June 2012.  Grip strength and function was near normal for the non-dominant hand with no reports of inability to perform functions such as grasping common objects, handwriting, use of a keyboard, or driving a vehicle which are functions common to occupations except those requiring handling heavy objects and tools.  There was no observed impairment from rhinitis or tonsillitis.  From the record of the Veteran's previous work experience and skills and from the medical observations, the Board finds that the Veteran is not precluded from all forms of substantially gainful employment, and referral for entitlement to a TDIU on an extra-schedular basis is not warranted. 
 
As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent, for residuals of a shell fragment wound of the left middle finger is denied.

A compensable rating for hypertrophic rhinitis is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


